Eberhaedt, Judge.
It was error to grant defendant’s motion for summary judgment where the pleadings, depositions and affidavits, summarized below, did not show that there was no genuine issue as to any material fact and that defendant was *36entitled to judgment as a matter of law. Accordingly, the judgment must be
Submitted January 8, 1969
Decided January 14, 1969.
Bullock, Yancey & Mitchell, Kyle Yancey, for appellant.
Hansell, Post, Brandon & Dorsey, Hugh E. Wright, for appellee.

Reversed.


Bell, P. J., and Deen, J., concur.